Citation Nr: 0720903	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code, for enrollment at J's Beauty and Barber, Jones 
International Cosmetology College, and Houston Community 
College.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's mother


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
February 1970.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Education Center in 
Muskogee, Oklahoma,.


FINDINGS OF FACT

1.  Eligibility to DEA benefits was established by a July 
1998 rating decision.

2.  J's Beauty and Barber, and Jones International 
Cosmetology College are not approved facilities for DEA 
benefits.

3.  By an August 1998 letter, VA notified the veteran of the 
July 1998 rating decision that granted basic eligibility to 
DEA benefits. 

4. VA did not receive an application for DEA benefits for the 
appellant until March 29, 2002, more than one year after 
notification of the award of eligibility to DEA benefits was 
issued.



CONCLUSION OF LAW

1.  The criteria have not been met for DEA under Chapter 35, 
Title 38, of the United States Code for cosmetology courses 
taken by the appellant at J's Beauty and Barber, and Jones 
International Cosmetology College. 38 U.S.C.A. §§ 3501, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 21.4250, 21.4258 
(2006).

2.  The criteria are not met for retroactive educational 
assistance under Chapter 35, Title 38, of the United States 
Code, for any period prior to March 29, 2001.  38 U.S.C.A. §§ 
3221, 3222, 3241 (West 2002); 38 C.F.R. §§ 21.1030, 21.1031, 
21.1032, 21.4131, 21.5021, 21.5030, 21.5130, 21.5060, 21.5072 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DEA is derived from a veteran who was 
discharged under other than dishonorable conditions, and (1) 
has a permanent and total service-connected disability; (2) a 
permanent and total disability was in existence at the time 
of death; or (3) the veteran died as a result of a service- 
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 
38 C.F.R. § 3.807(a) (2006).  The veteran was granted a total 
rating based upon individual unemployability by a July 1998 
rating decision issued in August 1998.  In addition, this 
rating decision established basic eligibility to DEA from May 
7, 1992.  At the time of the issuance of the July 1998 rating 
decision, the appellant was not listed as a dependent of the 
veteran's for VA compensation purposes.  

In March 2002, the appellant contacted VA indicating she was 
the veteran's child and inquiring into the possibility of 
benefits for which she may be eligible.  A letter was sent to 
the appellant indicating there may be benefits available to 
her and enclosed were several forms and a booklet to assist 
her.  On April 22, 2002, VA received the appellant's 
application for DEA.  In a letter submitted with her 
application, the appellant also requested back pay of any 
benefits.  In a May 2002 letter in response, it was explained 
to the appellant that the veteran did not add her as a 
dependent; thus, he was never paid additional benefits for 
her as a dependent.  Since she was 28 years old, well over 
the age when dependents are removed from a veteran's award, 
she was not entitled to any additional compensation.  

The appellant has claimed DEA benefits for education received 
in pursuing a license as a beautician at J's Beauty and 
Barber, Jones International Cosmetology College, and Houston 
Community College.  She has also continued to claim that she 
should be given back pay based upon the veteran's failure to 
name her as a dependent with VA and to tell her of her 
eligibility for assistance.  

For the following reasons, the Board finds that the 
appellant's appeal is denied due to lack of legal merit.  

J's Beauty and Barber, and Jones International Cosmetology 
College

When the appellant filed her application in April 2002, she 
indicated that she would be attending J's Beauty and Barber 
for a program in cosmetology commencing in August 2002.  In 
August 2002, the appellant submitted a Request for Change of 
Program or Place of Training indicating that she planned to 
attend Jones International Cosmetology College instead.  

VA will approve a program of education selected by an 
eligible person if: (1) the program is one defined by 
regulation; (2) the individual is not already qualified for 
the objective of the program of education; (3) the proposed 
educational institution or training establishment is in 
compliance with all the requirements of 38 U.S.C. chapters 35 
and 36; and (4) it does not appear that the enrollment in or 
pursuit of such person's program of education would violate 
any provision of 38 U.S.C. chapters 35 and 36.  38 C.F.R. 
§ 21.3130(a) (2006).

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 C.F.R. § 21.4250(a) (2006).  Approval by State approving 
agencies will be in accordance with the provisions of Chapter 
36, Title 38 of the United States Code, and such regulations 
and policies as the agency may adopt not in conflict 
therewith.  38 C.F.R. § 21.4250(b) (2006).  Each State 
approving agency will furnish to VA a current list of schools 
specifying courses which it has approved, and it will furnish 
such other information as it and VA may determine to be 
necessary.  38 C.F.R. § 21.4258 (2006).  

Inquiry into VA's database that contains the list of VA 
approved schools and courses for J's Beauty and Barber and 
Jones International Cosmetology College failed to result in a 
record found for these facilities.  Thus these facilities and 
their programs have clearly not been approved for 
participation in VA's DEA program.  Thus the proposed 
educational institution or training establishments are not in 
compliance with all the requirements of 38 U.S.C. chapters 35 
and 36.  The appellant is, therefore, not entitled to payment 
of educational assistance for her coursework at these 
facilities as a matter of law.

Houston Community College

In addition, the appellant claims that she should be paid DEA 
benefits for her attendance at Houston Community College.  
Houston Community College is a VA approved facility.  In 
support of her claim, the appellant submitted a document 
entitled "Loan Inquiry" that shows the appellant has 
outstanding Stafford loans for education at Houston Community 
College for the period of January 1997 through May 1997.  
Although this document does not confirm the appellant's 
attendance of classes at Houston Community College, it does 
make it appear likely that she did do so, even though an 
inquiry to Houston Community College did not result in 
confirmation of her attendance at that institution.  However, 
even if the appellant did attend classes at this institution, 
the Board finds that she is precluded by law from receiving 
any DEA benefits for that period of education.

The regulation pertaining to the commencing date for an award 
of educational assistance provides that if the award is the 
first award of educational assistance for the program of 
education, the commencing date will be the later of: (1) the 
date the educational institution certifies as the beginning 
of the educational program; (2) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); or (3) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131 (2006).

Generally, the date of claim for purposes of determining the 
commencing date of an award of educational assistance is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA.  
38 C.F.R. § 21.1029(b) (2006).  If an informal claim is filed 
and VA receives a formal claim within one year of the date VA 
requested it, or within such other period of time as provided 
by Section 21.1032, the date of claim is the date VA received 
the informal claim.  38 C.F.R. § 21.1029(b)(1) (2006).  If a 
formal claim is filed other than as described in paragraph 
(b)(1), the date of claim is the date VA received the formal 
claim. 38 C.F.R. § 21.1029(b)(2) (2006).  Finally, if a 
formal claim itself is abandoned and a new formal or informal 
claim is filed, the date of claim is as provided in paragraph 
(b)(1) or (b)(2) of this section, as appropriate.  38 C.F.R. 
§ 21.1029(b)(3) (2006).

The record reflects that the appellant's formal application 
for DEA benefits was received by the RO on April 22, 2002.  
However, the appellant's letter received March 29, 2002, 
inquiring into benefits available to her may be construed as 
an informal claim.  Thus the earliest that VA could pay DEA 
benefits to the appellant would be March 29, 2001, one year 
before the date of claim.  See 38 C.F.R. § 21.4131(a) (2006).

The crux of the appellant's argument is that a claim was not 
filed prior to March 2002, because she was not aware that 
such benefits were available to her due to the veteran's 
failure to claim her as a dependent with VA and to tell her 
of her eligibility for benefits.  She claims that back pay 
should be given due to the veteran's negligence.

While the appellant appears to have been unaware of the 
benefits available to her, the United States Court of Appeals 
for Veterans Claims (Court) has held that ignorance cannot be 
used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the Court noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  Morris, 1 Vet. App. at 265.  Simply stated, the 
appellant's entitlement is based upon the timely filing of a 
claim.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).    

The appellant argues that the time of filing her claim should 
be waived because of the negligence of the veteran.  In 
appropriate circumstances, a statutory filing period may be 
equitably tolled due to the conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable 
tolling is available where the claimant has actively pursued 
his judicial remedies but has filed a defective pleading 
during the statutory period, or where a claimant has been 
induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Jaquay v. Principi, 
304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).  There must be a cause and effect, 
i.e., the complainant relied to his/her detriment on 
something that VA did (or should have but did not do).  See 
Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 
160 F.3d at 1364.  

In the present case, there is no action or lack of action by 
VA that could be deemed to have misled the appellant into not 
filing a timely claim for DEA benefits.  VA did not even know 
of her existence until her letter was received in March 2002 
because the veteran never reported her as a dependent.  The 
appellant, in fact, does not claim that VA made any 
representation or failed to act upon knowledge it had which 
caused her to not file a timely application for benefits.  
Rather it is the action or lack thereof of the veteran upon 
which she bases her claim.  VA cannot be held responsible for 
the conduct of a third party that detrimentally affects a 
claimant's right to benefits.  

With respect to the appellant's claim, the regulatory 
criteria governing commencement dates of awards of Chapter 35 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 35 benefits retroactive to 1997.  
The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  As the law in this case 
is dispositive, the appellant's claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 







ORDER

Entitlement to Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code, for enrollment at J's Beauty and Barber, Jones 
International Cosmetology College, and Houston Community 
College is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


